Citation Nr: 0736007	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of a T6 fracture.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected residuals 
of a T6 fracture.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a T6 fracture.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1981 to April 1987.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 
rating decision by the Cleveland RO.  In July 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  At the 
hearing the undersigned granted a request that the case be 
held in abeyance 90 days for submission of additional 
evidence.  Additional evidence was received in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

In October 2007 the Board received additional VA treatment 
records pertaining to the disabilities at issue, some of 
which were not considered by the RO.  As this evidence was 
submitted without a waiver of initial RO consideration, the 
Board must remand these matters for RO initial consideration.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The record reflects diagnoses of adjustment disorder, 
dysthymic disorder, and depression.  The veteran contends 
that he has a psychiatric disorder (depression) secondary to 
his service-connected thoracic spine disability.  He has not 
been examined by VA to determine if there is a nexus between 
his claimed psychiatric disorder and his service connected 
thoracic spine disability.  A VA examination for a medical 
opinion addressing this matter is deemed necessary.

Regarding the veteran's low back, the record contains a 
diagnosis of degenerative disc disease (DDD).  A medical 
opinion was obtained as to whether there is a nexus between 
the low back disorder and the service connected thoracic 
spine disability.  However, as the veteran's service medical 
records noted complaints of low back pain, a medical opinion 
as to whether the low back disorder is directly related to 
the low back complaints in service is also necessary.  Since 
the July 2005 notice letter that informed the veteran of VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) only addressed increased rating and secondary service 
connection claims, notice as to what is needed to establish 
service connection on a direct basis is also necessary.

[Finally, it is noteworthy that at the Travel Board hearing 
the veteran's attorney sought, and was granted, a 90 day 
abeyance period for submission of additional evidence.  When 
additional evidence was received in October 2007, the cover 
letter from the attorney indicated that additional medical 
evidence had been requested and would be submitted when 
received.  The abeyance period granted was for a finite (90 
day) period of time.  If the case did not require remand, 
evidence received beyond the abeyance period would not have 
been accepted, in the absence of a motion of good cause 
(i.e., an explanation why 90 days was insufficient) to extend 
the abeyance period.  Since the case is being remanded, the 
veteran and his attorney will have opportunity to submit 
additional evidence in these matters.]  

Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
appropriate VCAA-mandated notice as to 
what is required to substantiate a claim 
of direct (vs. secondary) service 
connection.  He should be afforded the 
opportunity to respond.

2.  The RO should veteran should arrange 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of his low back disorder.  The veteran's 
claims file must be reviewed by the 
examining physicians in conjunction with 
the examination.  The orthopedic examiner 
should review the record, examine the 
veteran and provide a medical opinion as 
to whether the veteran's lumbar spine 
disability is at least as likely as not 
(i.e., a 50% or better probability) 
related to his military service (and 
specifically the low back complaints 
noted therein).  The examiner must 
explain the rationale for the opinion 
given.  

3.  The RO should also arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has a psychiatric 
disability that was caused or aggravated 
by his service connected thoracic spine 
disability.  The veteran's claims file 
should be reviewed by the psychiatrist in 
conjunction with the examination.  Based 
on review of the record and examination 
of the veteran, the examiner should opine 
whether the veteran at least as likely as 
not (50 percent or better probability) 
has a psychiatric disorder that was 
caused or aggravated by his service 
connected residuals of his T6 fracture.  
If it is determined that a psychiatric 
disorder was not caused, but was 
aggravated by his thoracic spine 
disability, the examiner should further 
opine regarding the degree of psychiatric 
disability that is due to such 
aggravation.

4.  The RO should then re-adjudicate 
these claims (to include consideration of 
all evidence received since the January 
2007 supplemental statement of the case 
(SSOC)).  If any claim remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

